DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, Hayashi (US 2014/0177056) teaches a lens driving apparatus, in at least figure 3, comprising: a holder (22), comprising an opening hole (22a); a cover (2) coupled to one side of the holder; a carrier (10) movably disposed in the cover, and for coupling to a lens; at least one first magnet (13) connected to an inner side of the cover; a coil (111 and 112) wound around an outer side of the carrier, and adjacent to the first magnet; a spring (15) coupled to the carrier; a spacer (12) located between the cover and the first magnet at least one second magnets (17) disposed on one end of the carrier which is toward the holder; and a hall sensor (24A and 24B) for detecting a magnetic field of at least one of the second magnets, 

In a related endeavor, Nakamura (US 20030179471) teaches, in at least paragraph [0004]; wherein a magnetic polarization direction of each of the second magnets is parallel to an optical axis of the lens, and is orthogonal to a magnetic polarization direction of the first magnet.
Hayashi in view of Nakamura fail to expressly teach a lens driving apparatus wherein a component parallel to an optical axis of the lens of a distance between the hall sensor and the second magnet which is detected is d1, and the following condition is satisfied: d1<1.4mm and wherein the first magnet is an isosceles trapezoid-shaped cylinder, a bottom surface of the first magnet is adjacent to the coil, and two side surfaces of the first magnet are fixedly connected to the inner side of the cover.
Hayashi in view of Nakamure and further in view of Sata (US 20110141564)  does teach the components needed to build the lens driving apparatus as claimed above in the correct locations, but fails to disclose wherein two side surfaces of the first magnet are fixedly connected to the inner side of the cover.
Therefore for those reasons stated above the subject matter is believed to be in a state of allowance.


In regard to independent claim 9, Hayashi teaches a lens driving apparatus, in at least figure 3, comprising: a holder (22), comprising an opening hole (22a); a cover (2) coupled to one side of the holder; a carrier (10) movably disposed in the cover, and for coupling to a lens; at least one first magnet (13) connected to an inner side of the cover; a coil (111 and 112) wound around an outer side of the carrier, and adjacent to the first magnet; a spring (15) coupled to the carrier; at least one second magnets (17) disposed on one end of the carrier which is toward the holder; and a hall sensor (24A and 24B) for detecting a magnetic field of at least one of the second magnets, wherein the magnetic field is varied according to a relative displacement between the hall sensor and the second magnet which is detected and a circuit board (paragraph [0080]), wherein the hall sensor and an imaging element are connected to the circuit board, and the imaging element is for receiving an imaging light of the lens.
Hayashi in view of Sata, fail to expressly disclose an apparatus wherein, a component parallel to an optical axis of the lens of a distance between the hall sensor and the second magnet which is detected is d1, a component orthogonal to the optical axis of the lens of the distance between the hall sensor and the second magnet is d2, and the following condition is satisfied: d1>d2 and wherein the first magnet is an isosceles trapezoid-shaped cylinder, a bottom surface of the first magnet is adjacent to the coil, and two side surfaces of the first magnet are fixedly connected to the inner side of the cover.

Dependent claims 10-23 would be allowable as they depend from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872